DETAILED ACTION
Status of Claims
The following is a Final Office Action.
Claims filed on 08/18/2022 are being considered in this office action. 
Claim 3 is cancelled. Claims 1, 2, and 4-21 are considered in this Office Action. Claims 1, 2, and 4-21 are currently pending. 

Response to Amendment
Applicant’s amendment does not necessitate a new ground(s) of rejection. The following Office Action is made Final. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. An updated §101 rejections will address applicant’s amendment. 
Applicant’s arguments have been considered, and they overcome the 35 U.S.C. §103 rejection. 

Response to Argument
A terminal disclaimer has been filed on 08/19/2022 for the non-statutory double patenting rejection with US Patent (US 10,909,482).
Applicant’s arguments with respect to the 35 U.S.C. §101 rejection to claims have been considered, but are not persuasive. 
Applicant asserts that that the currently pending claims are directed to statutory subject matter. The applicant further asserts that the following claim element from independent claim 1 does not recite an abstract idea: "generating from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building". Applicant asserts that the element contains a technical solution to the technical problem of how to generate a three-dimensional model of a structural element of a building. How to generate a three-dimensional model of a structural element of a building, as recited, is not an abstract idea.
 The examiner respectfully disagrees. The examiner notes that generating from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building falls into the mental process group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner notes that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). It is further notes that generating from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building can be performed using a pen and paper. Furthermore, the use of generic computing elements (Applicant’s Specification figure [0024] describe  high level general purpose computer) to perform the abstract idea is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant asserts that that the currently pending claims are directed to statutory subject matter. The applicant further asserts that the following claim element from independent claim 8 does not recite an abstract idea: "generating from the image files, a three- dimensional rendering of the roof by matching point patterns of a first, oblique view of the roof with point patterns of a second, orthogonal view of the roof.". Applicant asserts that the element contains a technical solution to the technical problem of how to generate a three-dimensional model of a structural element of a building. How to generate a three-dimensional model of a structural element of a building, as recited, is not an abstract idea.
 The examiner respectfully disagrees. The examiner notes that "generating from the image files, a three- dimensional rendering of the roof by matching point patterns of a first, oblique view of the roof with point patterns of a second, orthogonal view of the roof" falls into the mental process group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner notes that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). It is further notes that "generating from the image files, a three- dimensional rendering of the roof by matching point patterns of a first, oblique view of the roof with point patterns of a second, orthogonal view of the roof" can be performed using a pen and paper. Furthermore, the use of generic computing elements (Applicant’s Specification figure [0024] describe  high level general purpose computer) to perform the abstract idea is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant asserts that that the currently pending claims are directed to statutory subject matter. The applicant further asserts that the following claim element from independent claim 10 does not recite an abstract idea: "generating a three-dimensional rendering of a structure by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building, the three-dimensional rendering derived from images acquired by one or more remote sensors without relying on a human estimator." Applicant asserts that the element contains a technical solution to the technical problem of how to generate a three-dimensional model of a structural element of a building. How to generate a three-dimensional model of a structural element of a building, as recited, is not an abstract idea.
 The examiner respectfully disagrees. The examiner notes that "generating a three-dimensional rendering of a structure by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building, the three-dimensional rendering derived from images acquired by one or more remote sensors without relying on a human estimator," falls into the mental process group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner notes that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). It is further notes that "generating a three-dimensional rendering of a structure by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building, the three-dimensional rendering derived from images acquired by one or more remote sensors without relying on a human estimator," can be performed using a pen and paper. Furthermore, the use of generic computing elements (Applicant’s Specification figure [0024] describe  high level general purpose computer) to perform the abstract idea is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
Applicant asserts that that the currently pending claims are directed to statutory subject matter. The applicant further asserts that the following claim element from independent claim 15 does not recite an abstract idea: " generating a three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph". Applicant asserts that the element contains a technical solution to the technical problem of how to generate a three-dimensional model of a structural element of a building. How to generate a three-dimensional model of a structural element of a building, as recited, is not an abstract idea.
 The examiner respectfully disagrees. The examiner notes that " generating a three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph," falls into the mental process group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner notes that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). It is further notes that "generating a three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph," can be performed using a pen and paper. Furthermore, the use of generic computing elements (Applicant’s Specification figure [0024] describe  high level general purpose computer) to perform the abstract idea is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant asserts that the independent claims set forth a specific technique for determining an overage amount of construction materials by generating a three-dimensional model using point pattern matching in image data comprising an oblique view and an orthogonal view of the building, roof, or structural elements, and deriving building dimensions from the three-dimensional model or rendering. The claims solve the technical problem of how to generate an overage amount from digital images by generating a three-dimensional model or rendering and utilizing the three- dimensional model or rendering to derive dimensions and numbers of architectural types of features or features of a roof or feature types of structural elements. Similar to McRO, the present claims apply a particular technique of generating and applying a three-dimensional model or rendering to determine roof, architectural, or structural features and dimensions in order to calculate an order amount of construction materials needed for construction or repair of a structural element of a building. 
The examiner respectfully disagrees. Examiner notes prediction used for determining an overage amount of construction materials by generating a three-dimensional model using point pattern matching in image data comprising an oblique view and an orthogonal view of the building, roof, or structural elements, and deriving building dimensions from the three-dimensional model are analyzing information, an abstract idea, and the abstract limitations are being performed on generic computer components, which is instructions based on data provided and not controlling the determination .  Further, exemplified McRO recites limitations which improve animation in lip-synchronization, a technological improvement to animation, and applicant's invention is directed at the steps of determining an overage amount of construction materials by generating a three-dimensional model using point pattern matching in image data comprising an oblique view and an orthogonal view of the building, roof, or structural elements, and deriving building dimensions from the three-dimensional model which are a collection of abstract ideas(mental process, methods of organizing human activity, and mathematical concept), which the courts have found to be ineligible under 101.   The abstract limitations are described in the rejection below, are performed on generic computer components which receive, transmit, and process information, and do not improve them or any other technology.
Accordingly, Applicant’s rejection with respect to the 35 U.S.C. §101 rejection to claims is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer system (claims 1, 2, 4-7, 16, and 19), the computer system (claims 8, 9, 17, and 20), the computer system (claims 10-14, 18, and 21) and the computer system (claim 15) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of commercial or legal interactions (including business relations) a, which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims further recite an abstract idea by reciting a mental process and mathematical concept.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction or repair of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for construction material waste, by: receiving image data associated with aerial photographs acquired by one or more remote sensors without relying on a human estimator to be present at the building; generatingnt..  
Claim 8: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction or repair of a roof of a building, the order amount including an overage amount of the construction materials that accounts for material waste, by: 4receiving a data set that includes image files of two different views of the roof acquired by one or more remote sensors, without relying on a human estimator to be present at the building; generating from the image files, a three-dimensional rendering of the roof by matching point patterns of a first, oblique view of the roof with point patterns of a second, orthogonal view of the roof; and determining from the three-dimensional rendering, the order amount of construction materials needed to construct at least a portion of the roof, the overage amount not based on a fixed overall overage percentage, by: deriving, from the three-dimensional rendering, roof dimensions and types and numbers of features of the roof; cumulating lengths of each of the features; multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the features; summing the multiplied cumulated lengths to generate a total length; and multiplying the total length by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction materials.
Claim 10: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for material waste, by: generating of a structure by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building the three-dimensional rendering derived from images acquired by one or more remote sensors without relying on a human estimator; extracting from the three-dimensional rendering, type, number, and linear dimensions of each of a plurality of feature types of geometric features; and determining the order amount of construction materials, in which the overage amount is not based on a fixed overall overage percentage and is based at least partly on: 6cumulating the linear dimensions for each of the feature types of the structural element; multiplying each of the cumulated linear dimensions by a loss factor specific to a corresponding one of the feature types; summing the multiplied cumulated linear dimensions to generate a total linear dimension; and multiplying the total linear dimension by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction material.
Claim 15: A computer system comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of roofing materials needed for a roof of a building, including an overage amount of the roofing materials, by: receiving image data associated with at least one oblique aerial photograph of the roof and at least one orthogonal aerial photograph of the roof; generating a three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph; extracting type, number, and linear dimensions of features of the roof from the three-dimensional model of the roof; determining
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computer system , one or more computer processors, and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors(recited at high level) and receiving image data associated with aerial photographs acquired by one or more remote sensors (pre-solution activity, the remote sensors are recited at high level),  receiving a data set that includes image files of two different views,  and generating, from the image files, a 3D model to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure [0024] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computer system , one or more computer processors, and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors(recited at high level) and receiving image data associated with aerial photographs acquired by one or more remote sensors (recited at high level of generality), receiving a data set that includes image files of two different views,  and generating, from the image files, a 3D model.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0024]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claims 2, 9, and 14 recite receiving and providing data, claims 7 and 13 recite a the aerial photographs are acquired by one or more of an airborne system, an orbital system, a sub-orbital system, or a vehicular system, however the claims amounts to high-level data gathering wherein they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter ), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity, mathematical concept, and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable Subject Matter
Claims 1, 2, and 4-21 would be allowable, if they were amended in such a way to overcome the 35 USC 101 rejection set forth in the action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6950826 B1
Material and supplies ordering system
Freeman; Craig
US 20130311240 A1
AERIAL ROOF ESTIMATION SYSTEM AND METHOD
Pershing; Chris et al.
US 20140358617 A1
METHOD AND SYSTEM FOR PROJECT PLANNING AND ESTIMATION
Lepage; Francois
US 20120179431 A1
METHOD AND SYSTEM FOR ROOF ANALYSIS
Zachary Labrie
US 20100110074 A1
PITCH DETERMINATION SYSTEMS AND METHODS FOR AERIAL ROOF ESTIMATION
Chris Pershing
NPL
Estimating Roof Covering
American Shingles


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683